Name: Council Regulation (EC) No 1100/98 of 25 May 1998 amending Regulation (EEC) No 1615/89 establishing a European forestry information and communication system (EFICS)
 Type: Regulation
 Subject Matter: information and information processing;  forestry
 Date Published: nan

 Avis juridique important|31998R1100Council Regulation (EC) No 1100/98 of 25 May 1998 amending Regulation (EEC) No 1615/89 establishing a European forestry information and communication system (EFICS) Official Journal L 157 , 30/05/1998 P. 0010 - 0011COUNCIL REGULATION (EC) No 1100/98 of 25 May 1998 amending Regulation (EEC) No 1615/89 establishing a European forestry information and communication system (EFICS) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof,Having regard to the proposal from the Commission,Whereas the period of application of Council Regulation (EEC) No 1615/89 of 29 May 1989 establishing a European forestry information and communication system (EFICS) (1) expired on 31 December 1997;Whereas several Community measures have already been undertaken to establish the system based mainly on an analysis of the reliability and comparability of the data obtained from Member States' forest inventories and on improving coordination of the statistical work undertaken by international organisations on the forest sector; whereas that work has demonstrated the timeliness of the process initiated by the Community and the benefits which the latter can expect from the continuation of that work;Whereas the system cannot be implemented unless the Member States take appropriate measures to that end; whereas such measures must be specified in a work-programme prepared by the Commission and presented to the Standing Forestry Committee;Whereas the implementation of Community policies, the European Union's international commitments as part of the post-Helsinki process and the special session of the United Nations General Assembly (1997) (UNGASS) and the work of the European Environmental Agency require that the measures to be taken to improve the quality of international forestry data and to improve the use of the computer and data-processing techniques most suitable for disseminating those data, should be reinforced;Whereas, furthermore, the European Parliament Resolution of 30 January 1997 on the European Union's forestry strategy (2) stresses that the Commission must ensure that EFICS is effectively implemented; whereas the own-initiative opinion of the Economic and Social Committee of 24 April 1997 on the situation and problems of forestry in the European Union and potential for developing forestry policies (3) notes the importance of improving information in the forestry sector and the contribution that EFICS could make to that, in particular by including data on forest protection;Whereas the above Regulation should therefore be extended and amended to take account of the above requirements,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1615/89 is hereby amended as follows:1. Article 1 shall be replaced by the following:'Article 1In order to collect and provide objective, reliable, comparable and pertinent information on the structure and operation of the forestry sector in the Community, and thus:- improve consideration of the interests of the forestry sector in international discussions,- facilitate the implementation of measures in favour of the forestry sector under existing Community policies,- facilitate implementation of Member States' policies relating to forestry or having an impact on the forestry sector,- permit access by the general public to information on the European forestry sector,a European forestry information and communication system (EFICS), hereinafter called "the System", is hereby set up, the objective of which is to collect, coordinate, standardise, process and disseminate information concerning the forestry sector and its development`.2. Article 3 shall be replaced by the following:'Article 3The Commission shall set up the System in close cooperation with the Member States and international bodies active in the field of European forestry statistics during a period commencing 1 January 1989 and ending on 31 December 2002.To improve the comparability and completeness of the data at the European level, implementation of the System may require that Member States, after obtaining the opinion of the Standing Forestry Committee set up by Decision 89/367/EEC (1), adjust or supplement their procedures for the collection of data, in particular where the evaluation of forestry resources and the monitoring of the timber and forestry products market are concerned.The Commission shall, where appropriate, support measures undertaken by Member States and international organisations such as the United Nations Food and Agriculture Organisation (FAO) and the Economic Commission for Europe and intended to meet the specific requirements for setting up the System.(1) OJ L 165, 15. 6. 1989, p. 14.`3. The following Article 3a shall be inserted:'Article 3a1. The Commission shall present to the Standing Forestry Committee a work-programme detailing the measures which shall be taken by Member States and the Commission with a view to establishing the System.2. The Committee shall deliver its opinion on the work-programme within a time limit to be fixed by its chairman on the basis of the urgency of the matter in question. The opinion shall be by a majority as provided for in Article 148(2) of the Treaty for the adoption of decisions which the Council is requested to take on a proposal from the Commission. Member States' votes in the Committee shall be weighted as set out in the said Article. The chairman shall not have a vote.3. (a) The Commission shall adopt the envisaged measures where they are in accordance with the opinion of the Committee.(b) Where the envisaged measures are not in accordance with the opinion of the Committee, or in the absence of an opinion, the Commission shall present the Council without delay with a proposal on the measures to be taken. The Council shall decide on the proposal by qualified majority.If the Council has failed to adopt the measures within a period of three months of being asked to do so, the Commission shall adopt the proposed measures and implement them immediately`.4. Article 4 shall be replaced by the following:'Article 4The financial reference amount for implementing the System shall be ECU 3 900 000 for the period 1989 to 2002.The annual appropriations shall be authorised by the budgetary authority within the limits of the available budget`.5. Article 5 shall be replaced by the following:'Article 5The Commission shall report to the Council, before 1 January 2003, with an assessment of the implementation of the System and the results obtained. In the light of that report it shall, where necessary, make proposals to the Council on the future organisation and operation of the System`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 May 1998.For the CouncilThe PresidentJ. CUNNINGHAM(1) OJ L 165, 15. 6. 1989, p. 12. Regulation as amended by Regulation (EC) No 400/94 (OJ L 54, 25. 2. 1994, p. 5).(2) OJ C 55, 24. 2. 1997, p. 22.(3) OJ C 206, 7. 7. 1997, p. 128.